           Case 2:21-cv-01598-JCM-VCF Document 1 Filed 12/31/20 Page 1 of 5




1                                      IN THE UNITED STATES DISTRICT COURT
                                        FOR THE NORTHERN DISTRICT OF OHIO
2

3
      LENORA WOODWARD,                               )
4     742 Longview Ave.                              )       Case No.
      Akron, Ohio 44307,                             )
5                                                    )       Judge:
                          Plaintiff,                 )
6                                                    )
      v.                                             )       COMPLAINT FOR NEGLIGENCE
7
                                                     )
8     DIGNITY HEALTH                                 )
      REHABILITATION HOSPITAL,                       )       (Jury Demand Endorsed Hereon)
9     2930 Siena Heights Drive                       )
      Henderson, NV 89052,                           )
10                                                   )
      and,                                           )
11
                                                     )
12    JOHN DOE ENTITIES 1-10,                        )
                                                     )
13                        Defendants.                )
14

15
                NOW COMES the Plaintiff, Lenora Woodward, and for her Complaint against the
16
      Defendants alleges and avers as follows:
17
                                                  THE PARTIES
18

19         1. The Plaintiff, Lenora Woodward, is a real person residing in Akron, Ohio.

20         2. The Defendant, Dignity Health Rehabilitation Hospital, is a business entity of unknown type

21              that does business in Nevada, among other places.
22         3. The Defendants, John Doe Entities Nos. 1 – 10, are entities of unknown type and name, and
23
                whose identity is presently unknown after reasonable diligence and investigation. These
24
                unknown entities may be responsible for all or part of the injuries and damages sustained by
25
                the Plaintiff. Upon learning of their identities through discovery, if any, the Plaintiff will
26




      Plaintiff’s Complaint - 1

     1-1-
           Case 2:21-cv-01598-JCM-VCF Document 1 Filed 12/31/20 Page 2 of 5




1               identify said Defendants promptly per the Federal Rules of Civil Procedure and seek leave to

2               amend her pleadings to reflect the accurately named party-Defendant, which amendment
3
                would relate back to this Complaint.
4
                                           JURISDICTION AND VENUE
5
           4. This is a negligence case. This Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332
6
                as the amount in controversy exceeds the sum of $75,000 and the action is between citizens
7

8               of different states. Subject matter jurisdiction is present by way of the Court’s diversity

9               jurisdiction.
10         5. This Court has personal jurisdiction over the Defendant by virtue of their contacts within the
11
                State of Ohio, within this judicial district. The Defendant acted negligently in caring for
12
                Plaintiff, which resulted in Plaintiff suffering bed sores, and has caused Plaintiff to continue
13
                to suffer and be harmed here in Akron, Ohio. The Court has personal jurisdiction pursuant to
14

15               International Shoe v. Washington, 326 US 310 (1945), and F.R.C.P. Rule 4(k)(1)(a).

16         6. Venue is proper in the Northern District of Ohio because a substantial part of the events and

17              injuries giving rise to the claims occurred in this judicial district, and the Defendant is subject
18
                to personal jurisdiction in this district pursuant to 28 U.S.C. § 1391.
19
                                             FACTUAL ALLEGATIONS
20
           7. The Plaintiff is a 79-year-old woman. Plaintiff’s deteriorating physical condition and health
21
                makes it practically impossible for her to proceed with a lawsuit in Nevada, and thus this
22

23              case is filed under diversity principles here in Akron, Ohio since Plaintiff now resides in

24              Akron.
25

26




      Plaintiff’s Complaint - 2

     2-2-
           Case 2:21-cv-01598-JCM-VCF Document 1 Filed 12/31/20 Page 3 of 5




1          8. This case involves neglect that occurred while Plaintiff was a resident at Defendant’s

2               rehabilitation facility in Las Vegas, Nevada, in which she stayed there from Jan. 1, 2020 to
3
                Jan. 17, 2020. During this stay, Defendant neglected Plaintiff and she suffered bedsores
4
                (pressure ulcers) from the neglect. (See photographs of Plaintiff’s injuries attached hereto
5
                and incorporated herein as “Exhibit 1.”)
6
           9. This lawsuit is brought seeking compensatory damages for personal injuries she sustained
7

8               because of the neglect by Defendant and/or its agents.

9          10. Bedsores are never excusable and should never happen with proper care. Bedsores develop
10              when the blood supply is cut off to the skin for more than two or three hours. Bedsores are
11
                easily preventable by turning or repositioning, placing soft padding on beds, keeping skin
12
                clear and dry, and by providing proper nutrition. Plaintiff suffered Stage 4 bedsores at the
13
                neglect of Defendant (see Ex. 1.).
14

15                                                   CLAIM NO. 1
                                                      (Negligence)
16
           11. The Plaintiff hereby incorporates by reference every statement made in this Complaint,
17
                whether written above or below, as if each is fully re-written herein.
18

19         12. In tort law, whether a defendant owes a duty to a plaintiff depends upon the relationship

20              between them. Commerce & Industry Ins. Co. v. Toledo (1989), 45 Ohio St. 3d 96, 98.

21              Whether a duty exists depends on the foreseeability of injury. Menifee v. Ohio Welding
22              Products, Inc. (1984), 15 Ohio St. 3d 75, 77. Injury is foreseeable if a defendant knew or
23
                should have known that his act was likely to result in harm to someone. Mudrich v. Standard
24
                Oil Co. (1950), 153 Ohio St. 31, 39.
25

26




      Plaintiff’s Complaint - 3

     3-3-
           Case 2:21-cv-01598-JCM-VCF Document 1 Filed 12/31/20 Page 4 of 5




1          13. Once the existence of a duty is found, a defendant must exercise that degree of care which an

2               ordinarily careful and prudent person would exercise under the same or similar
3
                circumstances. Mussivand v. David (1989), 45 Ohio St. 3d 314, 318.
4
           14. At all times relevant, the Plaintiff was a patient staying at Defendant’s rehabilitation center,
5
                which she went to following a knee surgery she had to treat injuries she suffered in a motor
6
                vehicle accident.
7

8          15. The Defendant owed a duty to Plaintiff to exercise ordinary care and to protect her.

9          16. The Defendant breached their duty of care to the Plaintiff.
10         17. The Defendant’s breach of care proximately caused Plaintiff to be injured.
11
           18. As a direct and proximate result of the Defendant’s negligence, the Plaintiff suffered personal
12
                injuries and damages of a severe and permanent nature, experienced pain, and discomfort,
13
                and will continue to experience pain and discomfort in the future.
14

15         19. The Plaintiff suffered economic and non-economic damages because of Defendant’s neglect.

16         20. The existence of the bed sores speaks for themselves as to Defendant’s neglect pursuant to

17              principles of res ipsa loquitor.
18                                PRAYER FOR RELIEF / REQUEST FOR REMEDIES
19
                          WHEREFORE, the Plaintiff prays for judgment in her favor and against the
20
                Defendant on all her claims and requests an award of compensatory damages that is above
21
                and beyond the jurisdictional minimum to be later proven at trial; together with interest and
22

23              attorney’s fees; an award of costs; and for any other relief in law or equity that this honorable

24              Court deems just and proper.

25

26




      Plaintiff’s Complaint - 4

     4-4-
           Case 2:21-cv-01598-JCM-VCF Document 1 Filed 12/31/20 Page 5 of 5




1                                                 JURY DEMAND

2                         WHEREFORE, the Plaintiff requests a trial by jury on all issues so triable by the
3
                maximum number of jurors permitted by law.
4
                Dated: Dec. 31, 2020.
5

6                                                     Most Respectfully Submitted,
7

8                                                     ___s/ David A. Welling_____________________
                                                      DAVID A. WELLING (0075934) (lead counsel)
9                                                     C. VINCENT CHOKEN (0070530)
                                                      CHOKEN | WELLING LLP
10                                                    3020 W. Market Street
                                                      Akron, Ohio 44333
11                                                    Tel. (330) 865-4949
12                                                    Fax    (330) 865-3777
                                                      davidw@choken-welling.com
13                                                    vincec@choken-welling.com

14                                                    Counsel for the Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26




      Plaintiff’s Complaint - 5

     5-5-
